Ray v Stockton (2018 NY Slip Op 04860)





Ray v Stockton


2018 NY Slip Op 04860


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


259 CA 17-00421

[*1]CARRIANN RAY, PLAINTIFF-RESPONDENT,
vVICTORIA J.G. STOCKTON, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR DEFENDANT-APPELLANT.
O'HARA, O'CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered September 26, 2016. The order, among other things, denied defendant's motion to set aside a jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435 [2d Dept 1989]; see also  CPLR 5501 [a] [1], [2]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court